Citation Nr: 1442950	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-42 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee.

2. Entitlement to service connection for degenerative joint disease of the right shoulder.

3. Entitlement to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 20098 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the veteran's above noted claims.

This case was sent for a medical opinion in July 2014, and now returns again before the Board.  The Veteran has not yet been  provided notice of this medical opinion, however, in light of the full grant of benefits below, the Board finds no prejudice to the Veteran to adjudicating this claim at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current right knee disability related to service.

2. There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current right shoulder disability related to service.

3. There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current lumbar spine disability related to service.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, he has a right knee disability related to service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2013).

2. Resolving all doubt in the Veteran's favor, he has a right shoulder disability related to service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2013).

3. Resolving all doubt in the Veteran's favor, he has a lumbar spine disability related to service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Furthermore, in light of the favorable decision below, the Board finds that any error in complying with VCAA would be harmless.

Service Connection

The Veteran contends that he incurred all these claimed disabilities in service.  Specifically, he contends that he incurred all these disabilities as a result of injuries sustained in active duty service.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Taking into account all relevant evidence, the Board finds that service connection is warranted for all of the above claimed disabilities.  In this regard, there is no question that that Veteran was seen in service several times for right knee, right shoulder, and low back pain.  However an August 2008 VA examination with December 2008 addendum opinion seemed to indicate that Veteran's current right knee, shoulder, and low back disabilities were not related to service.  Because the Board felt that opinion did not adequately address all relevant evidence of record, a medical advisory opinion was requested in July 2014.

The opinion was received in August 2014.  As to the Veteran's right knee, the physician noted that the Veteran had documented clinic and PT visits for right knee tendonitis and patellofemoral syndrome while in the service multiple times.  The physician noted that this was a problem that was persistent, with waxing and waning symptoms during the Veteran's active service.  The examiner felt that the gap in treatment did not necessarily mean that the problem was gone.  The physician indicated that in his opinion, the current symptoms in the Veteran's right knee were likely persistent symptoms from what was initially described in service.  The Board finds this evidence at least place the record in equipoise.  Therefore, having resolved doubt in favor of the Veteran, service connection for a right knee disability is warranted.

Further, as to the Veteran's right shoulder, the physician indicated that the Veteran was seen in service multiple times for pain regarding an October 1994 shoulder injury, and a possible acromioclavicular (AC) separation in July 1995.  The examiner indicated that this was a mild injury on the spectrum of AC joint injuries.  The documentation regarding current shoulder symptoms was insufficient to decide if his current symptoms were due to the issues in active service.  If the shoulder pain was currently localized to the AC joint and improves with diagnostic AC joint injection, then this current problem is related to the problem the Veteran had while in active service.  The Board finds this evidence a sufficient basis on which to place the evidence at least in equipoise as to the question of whether the Veteran's current right shoulder disability is related to service.  Thus, having resolved doubt in favor of the Veteran, service connection for a right shoulder disability is also warranted.

Finally, regarding back pain, the physician noted the Veteran was seen several times in service with back pain.  He noted that musculoskeletal back pain was a common ailment with waxing and waning characteristics.  The symptoms that he currently had may have been due to an exacerbation from a post service car accident, but they are similar to what he had experienced during his time in the service.  The physician noted that the gap in treatment does not necessarily mean that the problem was gone.  The physician indicated that any findings of degenerative disc disease would not be attributable to his pain in service however, as the pain in service appears primarily musculature in nature.  Although the physician drew a distinction between the Veteran's ongoing muscular pain and his diagnosis of degenerative disc disease, the Board notes that the examiner provided no basis for distinguishing between the degree of symptomatology attributable to the disc disease and the degree attributable to the original in-service complaints.  Furthermore, the examiner did not identify a specific underlying diagnosis other than degenerative disc disease to account for the ongoing complaints.  For these reasons, the Board finds this opinion also places the evidence at least in equipoise as to the question of whether the Veteran's current back disability, to include degenerative disc disease, is related to service.  Therefore, service connection is also warranted for the claimed back disorder..

As such, with the evidence at least in equipoise as to all these issues, the Board finds that the Veteran should be granted the benefit of the doubt, and service connection is therefore warranted for all the Veteran's claims on appeal.



ORDER

Entitlement to service connection for degenerative joint disease of the right knee is granted.

Entitlement to service connection for degenerative joint disease of the right shoulder is granted.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


